         Case 1:15-cv-04579-RA-KNF Document 128 Filed 11/04/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X
JOSEPH SHEROD CANNON,                                              :

                             Plaintiff,                              :

                   -against-                                         :
                                                                               ORDER
PORT AUTHORITY OF NEW YORK AND
NEW JERSEY; P.O. A. VIGNAPIANO;                                      :   15-CV-4579 (RA)(KNF)
DETECTIVE LYNCH; SGT. KOSTANOSKI,
                                                                     :
                              Defendants.
-----------------------------------------------------------------X
KEVIN NATHANIEL FOX
UNITED STATES MAGISTRATE JUDGE


         The Superintendent or other official in charge of the Marcy Correctional Facility shall on

December 3, 2020, at 2:30 p..m., provide the plaintiff, Joseph Cannon, Jr. DIN #18-A-0613, a

private room with telephone service so that he may participate in a telephonic settlement conference

with the Court and counsel to the defendants. Plaintiff Joseph Cannon, Jr. shall, on December 3,

2020, at 2:30 p..m., appear in the private room designated by the Superintendent or other official in

charge of the Marcy Correctional Facility to participate in the telephonic conference with the Court

and counsel to the defendants. The parties shall use conference dial-in number is (888) 557-8511 and

enter access code 4862532.

         Counsel to the defendants is directed to: (1) serve a copy of this order on the Superintendent

or other official in charge of the Marcy Correctional Facility expeditiously; (2) contact the

correctional facility to confirm its ability to connect the plaintiff to the conference at the number

listed above at the time and date of the conference; and (3) make other arrangements for the plaintiff

to connect to the conference at the date and time listed above, if the correctional facility is unable to
       Case 1:15-cv-04579-RA-KNF Document 128 Filed 11/04/20 Page 2 of 2




dial into the conference line directly.




Dated: New York, New York                     SO ORDERED:
       November 4, 2020




                                          2
